Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating various prison disciplinary rules stemming from two incidents. The Attorney General has advised this Court that the determination *1255has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record, and the mandatory $5 surcharge, as well as the restitution paid by petitioner, have been refunded to his inmate account. Petitioner has thus received all the relief to which he is entitled, and this proceeding is dismissed as moot (see Matter of Harding v Fischer, 102 AD3d 1022, 1023 [2013]; Matter of Massey v Venettozzi, 98 AD3d 757, 757 [2012]).
Rose, J.P., Stein, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.